Citation Nr: 1445619	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease, to include status post myocardial infarction, rated 10 percent prior to March 5, 2010, and 60 percent from March 6, 2010 through April 16, 2012.

2.  Entitlement to an evaluation in excess of 10 percent for hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1968 to February 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that a September 2009 rating decision denied the Veteran's increased rating claims received on March 26, 2009.  The VA received new and material evidence specific to the Veterans claims for increased ratings for hypertension and coronary artery disease, to include status post myocardial infarction, within the appeal period for the September 2009 rating decision.  Specifically, this included a December 2009 VA heart and hypertension examination.  The claims were re-adjudicated in a January 2010 rating decision.  See 38 C.F.R. § 3.156(b).  New and material evidence, to include a July 2010 VA heart and hypertension examination, was received within the appeal period for the January 2010 rating decision.  The claims were again re-adjudicated in a July 2010 rating decision.  See 38 C.F.R. § 3.156(b).  New and material evidence was again received within the appeal period for the July 2010 rating decision.  A January 2011 medical letter from Dr. Sames, received by VA in February 2011, provided a cardiac evaluation with an estimated a MET equivalent of 4 and also referenced hypertension.  A VA treatment record, dated January 2011, and associated with the record in February 2011, also indicated continuing treatment for hypertension with continuation of specific mediations.  The claims were readjudicated in the February 2011 rating decision on appeal.  Thus, the February rating decision is on appeal for the increased rating claims received on March 26, 2009 for hypertension and coronary artery disease, to include status post myocardial infarction.  Although new and material evidence was received within one year of the notice of the September 2009, January 2010 and July 2010 rating decisions, no timely notice of disagreement was received in conjunction with those determinations.  The provisions of 38 C.F.R. § 20.304 specifically state that the receipt of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  Nevertheless, as a practical matter, as noted above, the rating period for consideration on appeal, pursuant to the readjudication, is from one year prior to the date of receipt of the increased rating claims on March 26, 2009.

The issue of entitlement to an evaluation in excess of 10 percent for hypertension was denied in the February 2011 rating decision which also granted an increased 60 percent evaluation for coronary artery disease, to include status post myocardial infarction, effective from March 5, 2010.  The Veteran filed a timely notice of disagreement for all of the February 2011 rating decision determinations.  A statement of the case was issued in March 2012 for these issues (increased ratings for hypertension and coronary artery disease, to include status post myocardial infarction).  In the VA Form 9, dated April 2012, the Veteran indicated he was only appealing the issue of related to coronary artery disease, to include status post myocardial infarction.  Specifically, Box 9B of the form was checked and "rating for coronary artery disease in decision 09/02/2009" was written below the checked box.  Furthermore, in Box 10, the Veteran referenced a CUE claim for his coronary artery disease.  However, the Veteran's representative, in an April 2012 statement, indicated that such was a VA Form 9 appeal with respect to the March 2012 statement of the case.  Based on the foregoing, the Board finds that a timely substantive appeal has been filed for the increased ratings claims for hypertension and coronary artery disease, to include status post myocardial infarction and thus, the Board has jurisdiction over these issues.

During the pendency of the appeal, an August 2012 rating decision granted a 100 percent evaluation for coronary artery disease, to include status post myocardial infarction, effective from April 17, 2012.  The Veteran expressed disagreement as to the effective date assigned for the 100 percent evaluation.  The matter of entitlement to an effective date prior to April 17, 2012 for the grant of a 100 percent evaluation for the service-connected coronary artery disease is encompassed in the issue on appeal of entitlement to an increased rating for coronary artery disease, in excess of 10 percent prior to March 5, 2010, and in excess of 60 percent prior to April 17, 2012.  As such, the Board finds that the issue on appeal is more accurately characterized as an issue of entitlement to an increased evaluation, as noted on the title page of this decision.  As there can be no free-standing earlier effective date claim, to find that the Veteran's appeal stemmed from the August 2012 rating decision which granted a 100 percent rating would, by definition, find that the prior February 2011 rating decision was final, and the rating assigned therein could not be reconsidered.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran's representative, in a January 2012 statement, specifically asserted a claim for TDIU, arguing that the Veteran received social security disability for the same heart conditions that are service connected, and thus, the TDIU claim is properly before the Board, and the issue has been listed on the title page.

The issues of entitlement to service connection for depression and whether there was clear and unmistakable error (CUE) in an September 2009 rating decision which, in part, continued a 10 percent rating for coronary artery disease, to include status post myocardial infarction, have been raised by the record, in a January 2012 statement from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran's TDIU claim is properly before the Board as it is part and parcel of the above-captioned increased rating claims.  See Rice, 22 Vet. App. at 453.  However, the TDIU claim has not been adjudicated by the RO and thus is remanded to the RO.  A remand for the TDIU claim will allow the RO to complete development, including a VA medical opinion on the matter, and consider the merits of the claim in the first instance.  Generally, all issues "inextricably intertwined" with the issues certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Finally, the Board concludes updated VA treatment records should be obtained and associated with the record.  The record reveals that the Veteran receives regular treatment from the Louisville VA Medical Center (VAMC) in Louisville, Kentucky.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the Louisville VAMC and any associated outpatient clinics, since June 2012, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran VCAA notice as to the TDIU claim.  In conjunction therewith, provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to VA.

2.  Obtain updated treatment records from the Louisville VAMC, from June 2012 to the present, and associate these records with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for a VA examination to obtain an opinion with respect to the TDIU claim. The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by a VA examiner in conjunction with the examination.  The examiner must provide as opinion as to the functional impairment due to the service-connected disabilities, considered in combination, as to the Veteran's ability to maintain substantially gainful employment, without consideration of any non service-connected disabilities and without regard to his age. 

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the increased rating issues on appeal, and adjudicate the TDIU issue.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

